              IN THE UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKANSAS
                      JONESBORO DIVISION

ANDREW BOWEN                                               PLAINTIFF

v.                       No. 3:17-cv-214-DPM

MATTHEW RING, Individually
and in his Official Capacity as
Deputy of Greene County Sheriff's
Department; GREENE COUNTY,
ARKANSAS; GREENE COUNTY
SHERIFF'S DEPARTMENT;
GREEN COUNTY DETENTION
CENTER; DAVID CARTER,
Individually and in his Official
Capacity as Sheriff of Greene
County, Arkansas; JOHN
DOES 1-5; SUSAN BAIRD;
and TURN KEY HEALTH CLINICS LLC                        DEFENDANTS

                             JUDGMENT
     Bowen's first amended complaint is dismissed with prejudice.
The Court retains jurisdiction until 10 May 2019 to enforce the parties'
settlement.



                                      D.P. Marshall Jr.
                                      United States District Judge
